DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/797,284, filed 02/21/2020, claims priority to provisional application 62/809,098 filed on 02/22/2019.

Current Status 
This office action is a first office action, non-final rejection based on the merits.  Claims 1-20, filed 02/21/2020, are pending and have been considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
Such claim limitations in independent claim 20 are “a means for collecting a plurality of datasets” (line 2), “a means for processing the collected datasets” (line 5), “a means for selecting a region of interest” (line 11), “a means for selecting at least one factor of interest” (line 13), “a means for specifying at least one target” (line 16), “a means for generating a visualization of the evaluation index” (line 19), “a means for interpreting at least one first training set” (line 21), “a means for refining a mapping model” (line 28), “a means for accepting the mapping model” (line 32).  Corresponding structure is at least disclosed as an appropriately programmed general-purpose computer at ¶ 0018 of the instant Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8-9, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5 and 13:  Applicant claims “a sample incomplete dataset identical to the sample incomplete dataset except for removal of certain known information” (line 7-8).  Examiner is unclear as to the meaning of “a sample incomplete dataset identical to the sample incomplete dataset except for removal of certain known information.”  Examiner believes this is a typographical error and the phrase “identical to the sample incomplete dataset” should read “identical to the sample complete dataset” and will examine claim 5 with this interpretation.  However, it could be a different concept intended by the applicant, explanations are requested.
	Claim 5 has been examined based on the merits as best understood.

Regarding claims 6 and 8:  applicant claims “collected datasets” (claim 6 line 2, claim 8 line 3).  Examiner believes “collected datasets” in claim 6 and 8 is in reference to “each collected dataset” claimed in claim 1 line 3.  Examiner respectfully suggests “collected datasets” in claim 6 and 8 should read “the collected datasets.”  However, it could be a different concept intended by the applicant, explanations are requested.  
	Claims 6 and 8 have been examined based on the merits as best understood.

Regarding claim 9:  applicant claims “an arbitrary reference time” (claim 9 line 2).  Examiner believes “an arbitrary reference time” in claim 9 line 2 is in reference to “at least one 
	Claim 9 has been examined based on the merits as best understood.

Regarding claim 13:  applicant has stated that claim 13 is dependent on claim 11.  Examiner believes claim 13 is dependent on claim 12 as “an alert” is first claimed in claim 12 and not in claim 11 or claim 1.  However, it could be a different concept intended by the applicant, explanations are requested.  
	Additionally claim 13 recites the limitation "the alert" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 13 has been examined based on the merits as best understood.

Regarding claim 17:  applicant claims “collected datasets” (line 6).  Examiner believes “collected datasets” in claim 17 is in reference to “each collected dataset” claimed in claim 14 line 5.  Examiner respectfully suggests “collected datasets” in claim 17 should read “the collected datasets.”  However, it could be a different concept intended by the applicant, explanations are requested.
	Additionally, regarding claim 17 applicant claims “an arbitrary reference time” (line 8).  Examiner believes “an arbitrary reference time” in line 8 is in reference to “at least one arbitrary reference time” claimed in line 5 of claim 17.  Examiner respectfully suggests “an arbitrary reference time” in line 8 should read “the arbitrary reference time.”  However, it could be a 
	Claim 17 has been examined based on the merits as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-11, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, U.S. Pub. No. 2005/0273358 A1 in view of Horvitz, U.S. Pub. No. 2014/0304211 A1.

Regarding independent claim 1 Zimmerman teaches:
	A computer-implemented method for conducting environmental analysis for a region of interest (Zimmerman, ¶ 0022), comprising: 
	(a) collecting a plurality of datasets, each collected dataset in the plurality of datasets containing a plurality of environmental factors, each environmental factor in the plurality of (Zimmerman, fig 3, ¶ 0038-¶ 0039:  Zimmerman teaches “preferably, site-specific data from the base year (e.g. 1990) to date is used” (¶ 0038) where the data includes “one or more of general land use history 72, general climate data 74, general soil texture data 76 and other data 78” (¶ 0039) thereby teaching “collecting a plurality of datasets” “containing a plurality of environmental factors” which are “associated with a geospatial position and a reference time”); 
	(c) selecting the region of interest, said region of interest comprising a plurality of geospatial data points (Zimmerman fig 2, ¶ 0038:  Zimmerman teaches “Preferably . . . the region is as small as a geographic region as possible, such as a county in the United States or an area of land that shares similar climate” (¶ 0038)); 
	(d) selecting at least one factor of interest, wherein the factor of interest is associated with at least one of the data identifiers recognized by the dynamic dataset and any associated magnitudes (Zimmerman, fig 2, fig 3, ¶ 0039-¶ 0041:  Zimmerman teaches “the geographic location of the land parcel is obtained 10 and used to obtain relevant general data for that land parcel from data stored in a database containing geographically referenced data relevant to carbon sequestration 12” (¶ 0041) where “the geographic location of the land parcel” reads on the “at least one of the data identifiers recognized by the dynamic dataset” and “general data for that land parcel” reads on “at least one factor of interest” as “general data” includes “general land use history 72, general climate data 74, general soil texture data 76 and other data 78”
 (¶ 0039)). 
	(e) specifying at least one target and/or at least one threshold (Zimmerman, fig 2, ¶ 0039:  Zimmerman teaches “A confidence threshold is identified 42 and the standardized CERC’s and reserve CERCs are determined 50 through the application of an uncertainty analysis” (¶ 0039) thereby teaching “at least one threshold”); 
	(f) producing an evaluation index for the region of interest, wherein the evaluation index is determined from the selected factor(s) of interest and the specified target(s) and/or threshold(s)  (Zimmerman, ¶ 0067:  Zimmermann teaches to “quantify the number of standardized CERCs for a land parcel” a “confidence threshold” is defined (¶ 0067) where “land parcel” discloses “the region of interest” and the “standardized CERCs” discloses “an evaluation index”); and 
	(g) generating a visualization of the evaluation index for the region of interest  (Zimmerman, ¶ 0025: Zimmerman teaches “a user-friendly interface, such as an interactive website, is used to allow a user 1) establish a baseline status; 2) explore alternative future strategies to estimate the effects of changes in input data, particularly that involving human activities; and/or 3) perform a complete analysis and provide a final report for credit aggregation and marketing” (¶ 0025) where using “a user-friendly interface, such as an interactive website” reads on “generating a visualization of the evaluation index”).     
	Zimmerman does not teach:
	(b) processing the collected datasets with a first machine-learning algorithm, and generating, from the collected datasets, a dynamic dataset, wherein the first machine-learning algorithm is configured to, according to a mapping model, decompose each collected dataset into a collection of geospatial data points and to associate each geospatial data point with a time identifier and at least one data identifier recognized by the dynamic dataset, and is further configured to determine if there is at least one magnitude associated with each data identifier and, when said at least one magnitude exists, associate said at least one magnitude with the geospatial data point; 
	Horvitz teaches:
	(b) processing the collected datasets with a first machine-learning algorithm, and generating, from the collected datasets, a dynamic dataset, wherein the first machine-learning algorithm is configured to, according to a mapping model, decompose each collected dataset into a collection of geospatial data points and to associate each geospatial data point with a time identifier and at least one data identifier recognized by the dynamic dataset, and is further configured to determine if there is at least one magnitude associated with each data identifier and, when said at least one magnitude exists, associate said at least one magnitude with the geospatial data point  (Horvitz, fig 11, ¶ 0007-¶ 0008, ¶ 0050, ¶ 0096-¶ 0098:  Horvitz teaches “machine learning can relate to methods for creating and/or modifying computer programs based at least in part upon an analysis of data set(s).” (¶ 0050) thereby disclosing “a first machine learning algorithm” and “collected datasets” which include, but not limited to, data of “a particular range (e.g. a city),” “contextual data such as day of week, time of day,” and “weather conditions” (¶ 0007).  Fig 11 depicts a model generator (1120) that utilizes a machine-learning component (1122) that generates a predictive model component (1124).  The machine learning component (1122) uses data from the case library (1102), data from different regions for different times and weather conditions (¶ 0096).  “Contents of the case library (1112) can be delivered to a model generator (1120) that utilizes a machine-learning component (1122) to assist in creating a predictive model (1124)” (¶ 0098).  thereby disclosing “determine if there is at least one magnitude associated with each data identifier and, when said at least one magnitude exists, associate said at least one magnitude with the geospatial data point” as the data from “different times and weather conditions” would be associated with “each data identifier,” with “the geospatial data point”); 


Regarding claim 2 Zimmerman does not teach:
	comprising training the first machine-learning algorithm to compile the collected datasets into the dynamic dataset, wherein training the first machine-learning algorithm to compile the collected datasets into the dynamic dataset comprises: 
	(h) generating at least one first training set, each first training set comprising at least one matched pair of:   a sample source dataset containing environmental factors associated with geospatial positions and reference times, and a sample decomposition dataset containing a correct decomposition of the sample source dataset into a sample collection of geospatial data points associated with a time identifier and at least one data identifier recognized by the dynamic dataset; 
	(i) refining the mapping model of the first machine-learning algorithm on the basis of a first accuracy metric and the at least one first training set, wherein the mapping model is provided with at least one sample source dataset and the first accuracy metric is determined from a difference between a model-generated decomposition dataset and the sample decomposition dataset; and 
	(j) accepting the mapping model when the first accuracy metric reaches a first accuracy threshold.  
Horvitz teaches:
	comprising training the first machine-learning algorithm to compile the collected datasets into the dynamic dataset, wherein training the first machine-learning algorithm to compile the collected datasets into the dynamic dataset comprises: 
	(h) generating at least one first training set, each first training set comprising at least one matched pair of (Horvitz, fig 11, ¶ 0054:  Horvitz teaches the “training sets” make up the “case library” (1102) (¶ 0054)):   
	a sample source dataset containing environmental factors associated with geospatial positions and reference times (Horvitz, fig 11, ¶ 0007 ¶ 0054:  Horvitz teaches datasets include, data of “a particular range (e.g. a city),” “contextual data such as day of week, time of day,” and “weather conditions” (¶ 0007) and that data from the case library (1102), the “training sets” are such data, data from different regions for different times and weather conditions 
(¶ 0096)), and 
	a sample decomposition dataset containing a correct decomposition of the sample source dataset into a sample collection of geospatial data points associated with a time identifier and at least one data identifier recognized by the dynamic dataset; 
	(i) refining the mapping model of the first machine-learning algorithm on the basis of a first accuracy metric and the at least one first training set, wherein the mapping model is provided with at least one sample source dataset and the first accuracy metric is determined from a difference between a model-generated decomposition dataset and the sample decomposition dataset (Horvitz, ¶ 0010:  Horvitz teaches two disparate predictive models, a first model and a second model that entails a “more robust analysis of data” (¶ 0010) where the first model provides the “sample decomposition dataset” and the second model reads on the “mapping These two models “can output vastly disparate predictions” (¶ 0010).  Horvitz also teaches a “difference analyzer can compute a measure of difference between the output predictions” (¶ 0010) and if that “difference is above a threshold” the prediction of the second model, the “mapping model” is output (¶ 0010); and 
	(j) accepting the mapping model when the first accuracy metric reaches a first accuracy threshold (Horvitz, ¶ 0010:  Horvitz teaches a “difference analyzer can compute a measure of difference between the output predictions” (¶ 0010) and if that “difference is above a threshold” the prediction of the second model, the “mapping model” is output (¶ 0010).
	It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have used the machine learning process of Horvitz to train the datasets of Zimmerman in the production of carbon sequestration models in order to provide a system “having an ability to output more accurate predictions than simpler models and/or humans” (Horvitz ¶ 0090).   

Regarding claim 3 Zimmerman as modified teaches:
	specifying at least one target and/or at least one threshold comprises at least one of: 	querying a user; 
	determining, on the basis of the user's usage history, a most commonly requested target(s) and/or threshold(s) in the user's usage history; 
	determining, on the basis of multiple users' usage history, the most commonly requested target(s) and/or threshold(s) in the multiple users' usage history; and 
	determining, on the basis of a statistical analysis of data constituting the factor of interest, the target(s) and/or threshold(s) (Zimmerman, ¶ 0025, ¶ 0112:  Zimmerman teaches “the data input and therefore the results of the carbon sequestration model are subjected to an uncertainty analysis, whereby the relative uncertainty of the results can be quantified, based on a desired confidence threshold” (¶ 0112).  Additionally, Zimmerman teaches “a user-friendly interface, such as an interactive website” (¶ 0025).  Therefore, Zimmerman discloses “at least one threshold” comprising “querying a user” as a “desired confidence threshold” would be input in the “user friendly interface”).  

Regarding claim 7 Zimmerman as modified teaches:
	an evaluation index is produced for a plurality of reference times to form a time-series evaluation index for the selected region of interest (Zimmermann, ¶ 0038, Zimmermann teaches “the generating and quantifying  (of) standardized CERCs for a parcel of land through the use of general data for a given region encompassing the parcel of land by utilizing a carbon sequestration model and an uncertainty analysis” where “the general data for the region dates back as far as possible, more preferably back to approximately 1900” disclosing “an evaluation index is produced for a plurality of reference times to form a time-series evaluation index for the selected region of interest”).  

Regarding claim 8 Zimmerman as modified does not teach:
	a third machine-learning algorithm, according to a predictive model, is configured to produce the time-series evaluation index on the basis of at least one arbitrary reference time not associated with any collected dataset.
	Horvitz teaches:
(Horvitz, fig 1, ¶ 0050, ¶ 0053-¶ 0054:  Horvitz teaches “the predictive model component (102) can be built by way of and/or include a Bayesian network and employ various machine learning techniques to optimize predictions output therefrom” and  “The predictive model component (102) can thus be built to forecast surprises, at different future times, as a function of data within the case library” (¶ 0055) where “forecast surprises, at different future times” discloses “at least one arbitrary reference time not associated with any collected dataset”).  
	It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have used the machine learning process of Horvitz to train the datasets of Zimmerman in the production of carbon sequestration models in order to provide a system “having an ability to output more accurate predictions than simpler models and/or humans” (Horvitz ¶ 0090).   

Regarding claim 9 Zimmerman does not teach:
	(n) generating at least one third training set, each third training set comprising at least one matched pair of: 
	a sample initial dataset containing an initial determined evaluation index for a first known time reference and one or more geospatial data points associated with the initial determined evaluation index, and 

	(o) refining the predictive model of the third machine-learning algorithm on the basis of a third accuracy metric and the at least one third training set, wherein the predictive model is provided with at least one sample initial dataset and the third accuracy metric is determined from the difference between a model-generated evaluation index at the second known time reference and the sample final dataset; and 
	(p) accepting the predictive model when the third accuracy metric reaches a third accuracy threshold. 
	Horvitz teaches: 
	(n) generating at least one third training set, each third training set comprising at least one matched pair of: 
	a sample initial dataset containing an initial determined evaluation index for a first known time reference and one or more geospatial data points associated with the initial determined evaluation index, and 
	a sample final dataset containing a final determined evaluation index for a second known time reference and one or more geospatial data points associated with the final determined evaluation index (Horvitz, fig 1, fig 11, ¶ 0050, ¶ 0055, ¶ 0079, ¶ 0096-¶ 0098: Horvitz teaches “the predictive model component 102 can be built by way of and/or include a Bayesian network and employ various machine learning techniques to optimize predictions output therefrom” (¶ 0050) where “various machine learning techniques” discloses “at least one third training set.”  Horvitz also teaches “Given a case library (not shown) of sets of observations at some time t0 about a situation, whether or not events at some future time t>t0, or, for instances, within segments of time t3-t5, in the future are defined as atypical or anomalous can be considered” (¶ 0055).  The machine learning component (1122) uses data from the case library (1102), data from different regions for different times and weather conditions (¶ 0096).  “Contents of the case library (1112) can be delivered to a model generator (1120) that utilizes a machine-learning component (1122) to assist in creating a predictive model (1124)” (¶ 0098).  The “machine-learning component 1122 can analyze the surprising events 1114-1118 with the case library 1112 and build Bayesian network models, statistical classifiers, neural net methods constructed by way of structure search and parameter optimization in connection with creating the predictive model 1124, etc.” (¶ 0098) thereby disclosing “a sample initial dataset” corresponding to “t0” and “a sample final dataset” corresponding to “t>t0”), 
	(o) refining the predictive model of the third machine-learning algorithm on the basis of a third accuracy metric and the at least one third training set, wherein the predictive model is provided with at least one sample initial dataset and the third accuracy metric is determined from the difference between a model-generated evaluation index at the second known time reference and the sample final dataset (Horvitz, fig 1, ¶ 0010, ¶ 0050:  Horvitz teaches if the collected data shows a specific pattern the predictive model can refine and optimize the predictive model based on these patterns (¶ 0050) thereby disclosing “refining the predictive model” where “this pattern” discloses “at least one third training set.”  Horvitz also teaches “A difference analyzer can compute a measure of difference between the output predictions, and if the computed measure of difference is above a threshold the prediction output by the robust model can be output as a prediction of an atypical event” ¶ 0010) thereby disclosing “the third accuracy 
	(p) accepting the predictive model when the third accuracy metric reaches a third accuracy threshold (Horvitz, fig 1, ¶ 0068:  Horvitz teaches “The predictive model component 102 can include models (not shown) that provide predictions about an ability of the predictive model component 102 to accurately predict atypical or anomalous events/occurrences in the future” (¶ 0068) thereby disclosing “accepting the predictive model when the third accuracy metric reaches a third accuracy threshold”). 
	It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have used the machine learning process of Horvitz to train the datasets of Zimmerman in the production of carbon sequestration models in order to provide a system “having an ability to output more accurate predictions than simpler models and/or humans” (Horvitz ¶ 0090).   

Regarding claim 10 Zimmerman as modified teaches:
	the selected region of interest is at least one of: 
	a region arbitrarily defined by a user via a graphical user interface; 
	a region corresponding to at least one of the set of: a known national park, a known wildlife refuge, and a known protected natural area; 
	a region corresponding to at least one of the set of: a city, a state, a nation, a country, and a continent (Zimmerman, ¶ 0038, ¶ 0055:  Zimmerman teaches “the general database contains general data relevant to carbon sequestration and referenced by geographic information, such as by nation, state, country, longitude, latitude and/or other geographic reference” (¶ 0055)); 

	a region corresponding to a specified data identifier recognized by the dynamic dataset (Zimmerman ¶ 0038:  Zimmerman teaches “site-specific data from the base year (e.g. 1990) to date is used, along with the general data,…” where the “site-specific data” would correspond to data “recognized by the dynamic dataset”).  

Regarding claim 11 Zimmerman as modified teaches:
	multiple regions of interest are selected, and wherein at least one index is produced for each of the multiple regions of interest (Zimmerman, ¶ 0037-¶ 0039, ¶ 0069:  Zimmerman teaches “by compiling CERCs from a number of landowners” thereby disclosing “multiple regions of interest are selected, and wherein at least one index is produced for each of the multiple regions of interest”). 

Regarding independent claim 14 Zimmerman teaches:
	A system for conducting environmental analysis for a region of interest (Zimmerman, 
¶ 0022), comprising: a datastore; 
	at least one processor; and 
	at least one user interface (Zimmerman, fig 5, ¶ 0098-¶ 0099:  Zimmerman teaches “a data structure 130” disclosing “a data store,” “a data processor 140” disclosing “at least one processor,” and “an Operator interface 120” disclosing “at least one user interface”), wherein: 
	(a) the datastore is configured to collect a plurality of datasets, each collected dataset in the plurality of datasets containing a plurality of environmental factors, each environmental factor in the plurality of environmental factors associated with a geospatial position and a (Zimmerman, fig 3, ¶ 0038-¶ 0039:  Zimmerman teaches “preferably, site-specific data from the base year (e.g. 1990) to date is used” (¶ 0038) where the data includes “one or more of general land use history 72, general climate data 74, general soil texture data 76 and other data 78” (¶ 0039) thereby teaching “collecting a plurality of datasets” “containing a plurality of environmental factors” which are “associated with a geospatial position and a reference time”); 
	(c) the at least one processor is configured to receive, from a user, via the at least one user interface, a selection of the region of interest, wherein the region of interest comprises a plurality of geospatial data points (Zimmerman fig 2, ¶ 0038:  Zimmerman teaches “Preferably . . . the region is as small as a geographic region as possible, such as a county in the United States or an area of land that shares similar climate” (¶ 0038));  
	(d) the at least one processor is configured to receive, from the user, via the at least one user interface, a selection of at least one factor of interest, wherein the factor of interest is associated with at least one of the data identifiers recognized by the dynamic dataset and any associated magnitudes (Zimmerman, fig 2, fig 3, ¶ 0039-¶ 0041:  Zimmerman teaches “the geographic location of the land parcel is obtained 10 and used to obtain relevant general data for that land parcel from data stored in a database containing geographically referenced data relevant to carbon sequestration 12” (¶ 0041) where “the geographic location of the land parcel” reads on the “at least one of the data identifiers recognized by the dynamic dataset” and “general data for that land parcel” reads on “at least one factor of interest” as “general data” includes “general land use history 72, general climate data 74, general soil texture data 76 and other data 78” (¶ 0039)); 
(Zimmerman, ¶ 0025, ¶ 0112:  Zimmerman teaches “the data input and therefore the results of the carbon sequestration model are subjected to an uncertainty analysis, whereby the relative uncertainty of the results can be quantified, based on a desired confidence threshold” (¶ 0112).  Additionally, Zimmerman teaches “a user-friendly interface, such as an interactive website” 
(¶ 0025).  Therefore, Zimmerman discloses “at least one threshold” comprising “querying a user” as a “desired confidence threshold” would be input in the “user friendly interface”); 
	(f) the at least one processor produces an evaluation index for the region of interest, wherein the evaluation index is determined from the selected factor(s) of interest and the at least one target(s) and/or threshold(s) (Zimmerman, ¶ 0067:  Zimmermann teaches to “quantify the number of standardized CERCs for a land parcel” a “confidence threshold” is defined (¶ 0067) where “land parcel” discloses “the region of interest” and the “standardized CERCs” discloses “an evaluation index”); and 
	(g) the at least one processor generates a visualization of the evaluation index for the region of interest for display to the user (Zimmerman, ¶ 0025: Zimmerman teaches “a user-friendly interface, such as an interactive website, is used to allow a user 1) establish a baseline status; 2) explore alternative future strategies to estimate the effects of changes in input data, particularly that involving human activities; and/or 3) perform a complete analysis and provide a final report for credit aggregation and marketing” (¶ 0025) where using “a user-friendly interface, such as an interactive website” reads on “generating a visualization of the evaluation index”).     
Zimmerman does not teach:
	(b) the at least one processor is configured to process the collected datasets stored in the datastore with a first machine-learning algorithm, and generate, from the collected datasets, a dynamic dataset, wherein the first machine-learning algorithm is configured to, according to a mapping model, decompose each collected dataset into a collection of geospatial data points and to associate each geospatial data point with a time identifier and at least one data identifier recognized by the dynamic dataset, and is further configured to determine if there is at least one magnitude associated with each data identifier and, when said at least one magnitude exists, associate said at least one magnitude with the geospatial data point; 
	Horvitz teaches:
	(b) the at least one processor is configured to process the collected datasets stored in the datastore with a first machine-learning algorithm, and generate, from the collected datasets, a dynamic dataset, wherein the first machine-learning algorithm is configured to, according to a mapping model, decompose each collected dataset into a collection of geospatial data points and to associate each geospatial data point with a time identifier and at least one data identifier recognized by the dynamic dataset, and is further configured to determine if there is at least one magnitude associated with each data identifier and, when said at least one magnitude exists, associate said at least one magnitude with the geospatial data point (Horvitz, fig 11, ¶ 0007-¶ 0008, ¶ 0050, ¶ 0096-¶ 0098:  Horvitz teaches “machine learning can relate to methods for creating and/or modifying computer programs based at least in part upon an analysis of data set(s).” (¶ 0050) thereby disclosing “a first machine learning algorithm” and “collected datasets” which include, but not limited to, data of “a particular range (e.g. a city),” “contextual data such as day of week, time of day,” and “weather conditions” (¶ 0007).  Fig 11 depicts a model generator (1120) that utilizes a machine-learning component (1122) that generates a predictive model component (1124).  The machine learning component (1122) uses data from the case library (1102), data from different regions for different times and weather conditions (¶ 0096).  “Contents of the case library (1112) can be delivered to a model generator (1120) that utilizes a machine-learning component (1122) to assist in creating a predictive model (1124)” (¶ 0098).  thereby disclosing “determine if there is at least one magnitude associated with each data identifier and, when said at least one magnitude exists, associate said at least one magnitude with the geospatial data point” as the data from “different times and weather conditions” would be associated with “each data identifier,” with “the geospatial data point”); 
	It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have used the machine learning process of Horvitz to map the datasets of Zimmerman to particular locations/times in order to provide a system “having an ability to output more accurate predictions than simpler models and/or humans” (Horvitz 
¶ 0090).   

Regarding claim 15:
	Claim 15 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.	

Regarding claim 17 Zimmerman as modified teaches:
	an evaluation index is produced by the at least one processor for a plurality of reference times to form a time-series evaluation index for the selected region of interest (Zimmermann,
 ¶ 0038, Zimmermann teaches “the generating and quantifying  (of) standardized CERCs for a parcel of land through the use of general data for a given region encompassing the parcel of land by utilizing a carbon sequestration model and an uncertainty analysis” where “the general data for the region dates back as far as possible, more preferably back to approximately 1900” disclosing “an evaluation index is produced for a plurality of reference times to form a time-series evaluation index for the selected region of interest”);   
	Zimmerman does not teach:	
	a third machine-learning algorithm, according to a predictive model, is configured to produce the time-series evaluation index on the basis of at least one arbitrary reference time not associated with any collected dataset, 
	the system is further configured to train the third machine-learning algorithm to compute the evaluation index for an arbitrary reference time, 
	training the third machine-learning algorithm to compute the evaluation index for an arbitrary reference time comprises: 
	(n) generating at least one third training set, each third training set comprising at least one matched pair of: 
	a sample initial dataset containing an initial determined evaluation index for a first known time reference and the one or more geospatial data points associated with the initial determined evaluation index, 
	a sample final dataset containing a final determined evaluation index for a second known time reference and the one or more geospatial data points associated with the final determined evaluation index, 

	(p) accepting the predictive model when the third accuracy metric reaches a third accuracy threshold.  
	Horvitz teaches:
	a third machine-learning algorithm, according to a predictive model, is configured to produce the time-series evaluation index on the basis of at least one arbitrary reference time not associated with any collected dataset (Horvitz, fig 1, ¶ 0050, ¶ 0053-¶ 0054:  Horvitz teaches “the predictive model component (102) can be built by way of and/or include a Bayesian network and employ various machine learning techniques to optimize predictions output therefrom” and  “The predictive model component (102) can thus be built to forecast surprises, at different future times, as a function of data within the case library” (¶ 0055) where “forecast surprises, at different future times” discloses “at least one arbitrary reference time not associated with any collected dataset”), 
	the system is further configured to train the third machine-learning algorithm to compute the evaluation index for an arbitrary reference time, 
	wherein training the third machine-learning algorithm to compute the evaluation index for an arbitrary reference time comprises: 
	(n) generating at least one third training set, each third training set comprising at least one matched pair of: 

	a sample final dataset containing a final determined evaluation index for a second known time reference and the one or more geospatial data points associated with the final determined evaluation index  (Horvitz, fig 1, fig 11, ¶ 0050, ¶ 0055, ¶ 0079, ¶ 0096-¶ 0098: Horvitz teaches “the predictive model component 102 can be built by way of and/or include a Bayesian network and employ various machine learning techniques to optimize predictions output therefrom” (¶ 0050) where “various machine learning techniques” discloses “at least one third training set.”  Horvitz also teaches “Given a case library (not shown) of sets of observations at some time t0 about a situation, whether or not events at some future time t>t0, or, for instances, within segments of time t3-t5, in the future are defined as atypical or anomalous can be considered” (¶ 0055).  The machine learning component (1122) uses data from the case library (1102), data from different regions for different times and weather conditions (¶ 0096).  “Contents of the case library (1112) can be delivered to a model generator (1120) that utilizes a machine-learning component (1122) to assist in creating a predictive model (1124)” (¶ 0098).  The “machine-learning component 1122 can analyze the surprising events 1114-1118 with the case library 1112 and build Bayesian network models, statistical classifiers, neural net methods constructed by way of structure search and parameter optimization in connection with creating the predictive model 1124, etc.” (¶ 0098) thereby disclosing “a sample initial dataset” corresponding to “t0” and “a sample final dataset” corresponding to “t>t0”), 
	(o) refining the predictive model of the third machine-learning algorithm on the basis of a third accuracy metric and the at least one third training set, wherein the predictive model is (Horvitz, fig 1, ¶ 0010, ¶ 0050:  Horvitz teaches if the collected data shows a specific pattern the predictive model can refine and optimize the predictive model based on these patterns (¶ 0050) thereby disclosing “refining the predictive model” where “this pattern” discloses “at least one third training set.”  Horvitz also teaches “A difference analyzer can compute a measure of difference between the output predictions, and if the computed measure of difference is above a threshold the prediction output by the robust model can be output as a prediction of an atypical event” ¶ 0010) thereby disclosing “the third accuracy metric is determined from the difference between a model-generated evaluation index at the second known time reference and the sample final dataset”); and 
	(p) accepting the predictive model when the third accuracy metric reaches a third accuracy threshold (Horvitz, fig 1, ¶ 0068:  Horvitz teaches “The predictive model component 102 can include models (not shown) that provide predictions about an ability of the predictive model component 102 to accurately predict atypical or anomalous events/occurrences in the future” (¶ 0068) thereby disclosing “accepting the predictive model when the third accuracy metric reaches a third accuracy threshold”). 
	It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have used the machine learning process of Horvitz to train the datasets of Zimmerman in the production of carbon sequestration models in order to provide a system “having an ability to output more accurate predictions than simpler models and/or humans” (Horvitz ¶ 0090).   
	 
Regarding claim 18 Zimmerman as modified teaches:
	multiple regions of interest are selectable, and the system is further configured to generate at least one comparative result corresponding to the multiple regions of interest  
 (Zimmerman, ¶ 0037-¶ 0039, ¶ 0069:  Zimmerman teaches “by compiling CERCs from a number of landowners” thereby disclosing “multiple regions of interest are selectable” and generating “at least one comparative result corresponding to the multiple regions of interest”). 

Regarding independent claim 20 Zimmerman teaches:	
	A system for conducting environmental analysis (Zimmerman, ¶ 0022) comprising: 
	(a) a means for collecting a plurality of datasets, each collected dataset in the plurality of datasets containing a plurality of environmental factors, each environmental factor in the plurality of environmental factors associated with a geospatial position and a reference time (Zimmerman, fig 3, fig 5, ¶ 0038-¶ 0039, ¶ 0098:  Zimmerman teaches “a means for collecting a plurality of datasets” (see fig 5, ¶ 0098).  Zimmerman teaches “preferably, site-specific data from the base year (e.g. 1990) to date is used” (¶ 0038) where the data includes “one or more of general land use history 72, general climate data 74, general soil texture data 76 and other data 78” (¶ 0039) thereby teaching “collecting a plurality of datasets” “containing a plurality of environmental factors” which are “associated with a geospatial position and a reference time”); 
	(c) a means for selecting a region of interest comprising a plurality of geospatial data points (Zimmerman fig 2, fig 5, ¶ 0038 ¶ 0098:    Zimmerman teaches “a means for selecting a region of interest” (see fig 5, ¶ 0098). Zimmerman teaches “Preferably . . . the region is as small as a geographic region as possible, such as a county in the United States or an area of land that shares similar climate” (¶ 0038)); 
(Zimmerman, fig 2, fig 3, fig 5, ¶ 0039-¶ 0041 ¶ 0098:  Zimmerman teaches “a means for selecting at least one factor of interest” (see fig 5, ¶ 0098). Zimmerman teaches “the geographic location of the land parcel is obtained 10 and used to obtain relevant general data for that land parcel from data stored in a database containing geographically referenced data relevant to carbon sequestration 12” (¶ 0041) where “the geographic location of the land parcel” reads on the “at least one of the data identifiers recognized by the dynamic dataset” and “general data for that land parcel” reads on “at least one factor of interest” as “general data” includes “general land use history 72, general climate data 74, general soil texture data 76 and other data 78” (¶ 0039)); 
	(e) a means for specifying at least one target and/or at least one threshold (Zimmerman, fig 2, fig 5, ¶ 0039, ¶ 0098:  Zimmerman teaches “a means for specifying at least one target and/or at least one threshold” (see fig 5, ¶ 0098). Zimmerman teaches “A confidence threshold is identified 42 and the standardized CERC’s and reserve CERCs are determined 50 through the application of an uncertainty analysis” (¶ 0039) thereby teaching “at least one threshold”); 
	(f) a means for producing an evaluation index for the region of interest, wherein the evaluation index is determined from the selected factor(s) of interest and the specified target(s) and/or threshold(s) (Zimmerman, fig 5, ¶ 0067, ¶ 0098:  Zimmerman teaches “a means for producing an evaluation index” (see fig 5, ¶ 0098). Zimmermann teaches to “quantify the number of standardized CERCs for a land parcel” a “confidence threshold” is defined (¶ 0067) where “land parcel” discloses “the region of interest” and the “standardized CERCs” discloses “an evaluation index”);  
(Zimmerman, fig 5, ¶ 0025, ¶ 0098:  Zimmerman teaches “a means for generating a visualization of the evaluation index” (see fig 5, ¶ 0098).Zimmerman teaches “a user-friendly interface, such as an interactive website, is used to allow a user 1) establish a baseline status; 2) explore alternative future strategies to estimate the effects of changes in input data, particularly that involving human activities; and/or 3) perform a complete analysis and provide a final report for credit aggregation and marketing” (¶ 0025) where using “a user-friendly interface, such as an interactive website” reads on “generating a visualization of the evaluation index”), 	
	Zimmerman does not teach:
	(b) a means for processing the collected datasets; generating, from the collected datasets, a dynamic dataset; decomposing each collected dataset into a collection of geospatial data points and associating each geospatial data point with a time identifier and at least one data identifier recognized by the dynamic dataset; and determining if there is at least one magnitude associated with each data identifier and, when said at least one magnitude exists, associating said at least one magnitude with the geospatial data point; 
	(h) a means for interpreting at least one first training set, each first training set comprising at least one matched pair of: 
	a sample source dataset containing environmental factors associated with geospatial positions and reference times, and 
	a sample decomposition dataset containing a correct decomposition of the sample source dataset into a sample collection of geospatial data points associated with a time identifier, at least one data identifier recognized by the dynamic dataset exists;   

	(j) a means for accepting the mapping model when the first accuracy metric reaches a first accuracy threshold.  
	Horvitz teaches:
	(b) a means for processing the collected datasets; generating, from the collected datasets, a dynamic dataset; decomposing each collected dataset into a collection of geospatial data points and associating each geospatial data point with a time identifier and at least one data identifier recognized by the dynamic dataset; and determining if there is at least one magnitude associated with each data identifier and, when said at least one magnitude exists, associating said at least one magnitude with the geospatial data point (Horvitz, fig 11, ¶ 0007-¶ 0008, ¶ 0043, ¶ 0050, ¶ 0096-¶ 0098:  Horvitz teaches “a means for processing the collected dataset” (¶ 0043).  Horvitz teaches “machine learning can relate to methods for creating and/or modifying computer programs based at least in part upon an analysis of data set(s).” (¶ 0050) where “an analysis of data set(s) discloses “collected datasets” which include, but not limited to, data of “a particular range (e.g. a city),” “contextual data such as day of week, time of day,” and “weather conditions” (¶ 0007).  Fig 11 depicts a model generator (1120) that utilizes a machine-learning component (1122) that generates a predictive model component (1124).  The machine learning component (1122) uses data from the case library (1102), data from different regions for different times and weather conditions (¶ 0096).  “Contents of the case library (1112) can be delivered to a model generator (1120) that utilizes a machine-learning component (1122) to assist in creating a predictive model (1124)” (¶ 0098).  thereby disclosing “determine if there is at least one magnitude associated with each data identifier and, when said at least one magnitude exists, associate said at least one magnitude with the geospatial data point” as the data from “different times and weather conditions” would be associated with “each data identifier,” with “the geospatial data point”); 
	It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have used the machine learning process of Horvitz to map the datasets of Zimmerman to particular locations/times in order to facilitate the use of the datasets in conjunction with the carbon sequestration models without the need for a user to parse through the data to establish those relationships. 
	(h) a means for interpreting at least one first training set, each first training set comprising at least one matched pair of: 
	a sample source dataset containing environmental factors associated with geospatial positions and reference times (Horvitz, fig 11, ¶ 0007, ¶ 0043, ¶ 0054:  Horvitz teaches “a means for interpreting at least one first training set” (¶ 0043).  Horvitz teaches the “training sets” make up the “case library” (1102) (¶ 0054),  Horvitz also teaches datasets include, data of “a particular range (e.g. a city),” “contextual data such as day of week, time of day,” and “weather conditions” (¶ 0007) and that data from the case library (1102), the “training sets” are such data, data from different regions for different times and weather conditions (¶ 0096)), and 
	a sample decomposition dataset containing a correct decomposition of the sample source dataset into a sample collection of geospatial data points associated with a time identifier, at least one data identifier recognized by the dynamic dataset exists;   
(Horvitz, ¶ 0010, ¶ 0043:  Horvitz teaches “a means for refining a mapping model” (¶ 0043).  Horvitz teaches two disparate predictive models, a first model and a second model that entails a “more robust analysis of data” (¶ 0010) where the first model provides the “sample decomposition dataset” and the second model reads on the “mapping model.”  These two models “can output vastly disparate predictions” (¶ 0010).  Horvitz also teaches a “difference analyzer can compute a measure of difference between the output predictions” (¶ 0010) and if that “difference is above a threshold” the prediction of the second model, the “mapping model” is output (¶ 0010); and  
	(j) a means for accepting the mapping model when the first accuracy metric reaches a first accuracy threshold (Horvitz, ¶ 0010, ¶ 0043:  Horvitz teaches “a means for accepting the mapping model” (¶ 0043).  Horvitz teaches a “difference analyzer can compute a measure of difference between the output predictions” (¶ 0010) and if that “difference is above a threshold” the prediction of the second model, the “mapping model” is output (¶ 0010).
	It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have used the machine learning process of Horvitz to train the datasets of Zimmerman in the production of carbon sequestration models in order to provide a system “having an ability to output more accurate predictions than simpler models and/or humans” (Horvitz ¶ 0090).   

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as applied to claim 1 above, and further in view of Vasudevan et al., hereinafter Vasudevan, U.S. Pub. No. 2011/0257949 A1.

Regarding claim 4 Zimmerman as modified does not teach:
	compensating for at least one geospatial data point having insufficient data, wherein compensating for the at least one geospatial data point having insufficient data comprises: 
	identifying the at least one geospatial data point having insufficient data, said at least one geospatial data point having insufficient data comprising at least one data point contained within the region of interest that is not provided with sufficient data to directly support the selected factor(s) of interest; and   
	processing the dynamic dataset with a second machine-learning algorithm, according to an interpolative model, to generate data for the at least one geospatial data point having insufficient data that corresponds to the selected factor(s) of interest.  
	Vasudevan teaches:
	compensating for at least one geospatial data point having insufficient data, wherein compensating for the at least one geospatial data point having insufficient data comprises: 
	identifying the at least one geospatial data point having insufficient data, said at least one geospatial data point having insufficient data comprising at least one data point contained within the region of interest that is not provided with sufficient data to directly support the selected factor(s) of interest (Vasudevan, ¶ 0160:  Vasudevan teaches “The Kimberlite Mine data set comprised of very sparse data spread over a very large area” (¶ 0160) thereby disclosing “at least one geospatial data point having insufficient data”); and   
(Vasudevan, fig 2, ¶ 0018-
¶ 0019, ¶ 0059-¶ 0068, ¶ 0145:  Vasudevan teaches “GPs (Gaussian Processes) provide a powerful learning framework for learning models of spatially correlated and uncertain data.  Gaussian Process Regression provides a robust means of estimation and interpolation of elevation information that can handle incomplete sensor data effectively” (¶ 0068) where “uncertain data” and “incomplete sensor data” disclose “insufficient data that corresponds to the selected factor(s) of interest.”  Vasudevan also teaches “For sparse datasets such as the Kimberlite Mine dataset, GP-NN easily outperformed all the other interpolation methods” 
(¶ 0145) where GP-NN (Gaussian Processes Neural Network) discloses “a second machine-learning algorithm” and “the Kimberlite Mine dataset” discloses “geospatial data.”).  
	It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the system and method of relating the carbon sequestration models to CERCs as taught by Zimmerman by including the interpolative model as disclosed by Vasudevan in order to provide a method of interpolation that “effectively handles both uncertainty and incompleteness in a statistically sound way” (Vasudevan, ¶ 0164).  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as applied to claim 4 above, and further in view of Shteingart et al., hereinafter Shteingart, U.S. Pub. No. 2016/0679135 A1.  

Regarding claim 5 Zimmerman as modified does not teach:
	training the second machine-learning algorithm to compensate for the at least one geospatial data point having insufficient data, comprising: 
	(k) generating at least one second training set, each second training set comprising at least one matched pair of: a sample complete dataset containing at least one geospatial data point, and a sample incomplete dataset identical to the sample incomplete dataset except for removal of certain known information; 
	(1) refining the interpolative model of the second machine-learning algorithm on the basis of a second accuracy metric and the at least one second training set, wherein the interpolative model is provided with at least one sample incomplete dataset and the second accuracy metric is determined from a difference between a model-generated geospatial data point and the sample complete dataset; and 
	(m) accepting the interpolative model when the second accuracy metric reaches a second accuracy threshold.  
	Shteingart teaches:
	training the second machine-learning algorithm to compensate for the at least one geospatial data point having insufficient data, comprising: 
	(k) generating at least one second training set, each second training set comprising at least one matched pair of: a sample complete dataset containing at least one geospatial data point, and a sample incomplete dataset identical to the sample incomplete dataset except for removal of certain known information (Shteingart, fig 1, ¶ 0035:  Shteingart teaches a first data set where the “perturber 130 removes the feature from the first data set 155 to create the perturbed data set” (¶ 0035) thereby disclosing “a sample incomplete dataset identical to the where the “first data set” reads on “a sample complete dataset”)
	(1) refining the [interpolative] model of the second machine-learning algorithm on the basis of a second accuracy metric and the at least one second training set, wherein the [interpolative] model is provided with at least one sample incomplete dataset and the second accuracy metric is determined from a difference between a model-generated geospatial data point and the sample complete dataset (Shteingart, fig 1, ¶ 0038:  Shteingart teaches “the feature comparison module 140 identifies the feature or features in the perturbed data set that was changed and compares that feature with the original feature of the first data set 155” (¶ 0038) in order for the comparison module to “identify the amount of change” that occurred (¶ 0038) thereby disclosing “the second accuracy metric is determined from a difference between a model-generated geospatial data point and the sample complete dataset”); and 
	(m) accepting the [interpolative] model when the second accuracy metric reaches a second accuracy threshold (Shteingart teaches “The feature comparison module 140 may only store in the representation those features where the difference determined exceeds a particular threshold” (¶ 0040) where the representation is built such that “the impact of the feature on the results can be observed, reported and displayed” (¶ 0039) thereby disclosing the model being accepted “when the second accuracy metric reaches a second accuracy threshold”).  
	It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the system and method of relating the carbon sequestration models to CERCs as disclosed by Zimmerman by including generating a training algorithm in order to generate missing data as taught by Shteingart to reduce the problem of the inserted value having “no real relationship (to) the surrounding data” (Shteingart, ¶ 0002).  
	Vasudevan teaches: interpolative model (see claim 4 above). 

Regarding claim 6 Zimmerman as modified does not teach:
	data removal to form the sample incomplete dataset is biased to be consistent with data commonly missing from collected datasets.
	Shteingart teaches:
	data removal to form the sample incomplete dataset is biased to be consistent with data commonly missing from collected datasets (Shteingart, fig 1, ¶ 0002, ¶ 0035, Shteingart teaches “Real data often has missing values for features that the classifier was trained on” (¶ 0002).  Shteingart also teaches “the perturber 130 uses a recursive approach to find the features that are the most influential on the classification by the classifier 110.  The perturber 130 removes the feature from the first data set 155 to create the perturbed data set” (¶ 0035) therefore Shteingart discloses the “data commonly missing from collected datasets” is removed to form “the sample incomplete dataset”).
	It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the system and method of relating the carbon sequestration models to CERCs as disclosed by Zimmerman by including generating a sample incomplete dataset in order to generate missing data as taught by Shteingart to reduce the problem of the inserted value having “no real relationship (to) the surrounding data” (Shteingart, ¶ 0002).  

Claims 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as applied to claim 1 and claim 14 respectively above, and further in view of Musier et al., hereinafter Musier, U.S. Pub. No. 2008/0275815 A1.  

Regarding claim 12 Zimmerman as modified does not teach:
	comprising at least one of:
	(q) generating an alert when the evaluation index changes or exceeds a specified threshold and/or target; and 
	(r) reporting a status and/or trend of the region of interest on the basis of the evaluation index
	Musier teaches:
	comprising at least one of: 
	(q) generating an alert when the evaluation index changes or exceeds a specified threshold and/or target; and 
	(r) reporting a status and/or trend of the region of interest on the basis of the evaluation index (Musier, ¶ 0123:  Musier teaches “The compliance facility may generate alerts or reports when there is non-compliance” (¶ 0123) where “non-compliance” discloses a “threshold” and being in non-compliance changes the “status” of the “evaluation index,” the carbon emission reduction credits, carbon credits, or CERCs).    
	It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the system and method of relating the carbon sequestration models to CERCs as disclosed by Zimmerman by including an alarm or alert as taught by Musier in order to provide a more user-friendly system for awareness of “compliance 
 
Regarding claim 13 Zimmerman as modified does not teach:
	when the alert is generated, the alert is generated for rapid transmission in multiple communication modalities.
	Musier teaches:
	when the alert is generated, the alert is generated for rapid transmission in multiple communication modalities (Musier, fig 32, ¶ 0153-¶ 0154:  Musier teaches “it may be appreciated by those skilled in the art that the portfolio summary 3222, messages and alerts 3234, transfers 3238, report shortcuts 3240 may be customized for display in any other alternate ways as known in the art without deviation from the scope of the invention” (¶ 0153) where “other alternate ways” discloses “multiple communication modalities”).
	It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the system and method of relating the carbon sequestration models to CERCs as disclosed by Zimmerman by including an alarm or alert as taught by Musier in order to provide a more user-friendly system for awareness of “compliance by participants in a regulated market and voluntary market for environmentally relevant items” (Musier ¶ 0123).  

Regarding claim 19:
	Claim 19 recites analogous limitations to claim 12 above and is therefore rejected on the same premise.	

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as applied to claim 14 above, and further in view of Vasudevan et al., hereinafter Vasudevan, U.S. Pub. No. 2011/0257949 A1 and in further view of Shteingart et al., hereinafter Shteingart, U.S. Pub. No. 2016/0679135 A1.  

Regarding 16 Zimmerman as modified does not teach:
	producing an evaluation index for the region of interest further comprises compensating for at least one geospatial data point having insufficient data, wherein compensating for the at least one geospatial data point having insufficient data comprises: 
	identifying the at least one geospatial data point having insufficient data, said at least one geospatial data point having insufficient data comprising at least one data point contained within the region of interest that is not provided with sufficient data to directly support the selected factor(s) of interest; and 
	processing the dynamic dataset with a second machine-learning algorithm, according to an interpolative model, to generate data for the at least one geospatial data point having insufficient data that corresponds to the selected factor(s) of interest, 
	wherein compensating for the at least one geospatial data point having insufficient data further comprises training, with the system, the second machine-learning algorithm to compensate for the at least one geospatial data point having insufficient data, comprising: 
	(k) generating at least one second training set, each second training set comprising at least one matched pair of: 
	a sample complete dataset containing at least one geospatial data point, and 

	(1) refining the interpolative model of the second machine-learning algorithm on the basis of a second accuracy metric and the at least one second training set, wherein the interpolative model is provided with at least one sample incomplete dataset and the second accuracy metric is determined from a difference between a model-generated geospatial data point and the sample complete dataset; and 
	(m) accepting the interpolative model when the second accuracy metric reaches a second accuracy threshold.  
	Vasudevan teaches:
	producing an evaluation index for the region of interest further comprises compensating for at least one geospatial data point having insufficient data, wherein compensating for the at least one geospatial data point having insufficient data comprises: 
	identifying the at least one geospatial data point having insufficient data, said at least one geospatial data point having insufficient data comprising at least one data point contained within the region of interest that is not provided with sufficient data to directly support the selected factor(s) of interest (Vasudevan, ¶ 0160:  Vasudevan teaches “The Kimberlite Mine data set comprised of very sparse data spread over a very large area” (¶ 0160) thereby disclosing “at least one geospatial data point having insufficient data”); and 
	processing the dynamic dataset with a second machine-learning algorithm, according to an interpolative model, to generate data for the at least one geospatial data point having insufficient data that corresponds to the selected factor(s) of interest (Vasudevan, fig 2, ¶ 0018-
¶ 0019, ¶ 0059-¶ 0068, ¶ 0145:  Vasudevan teaches “GPs (Gaussian Processes) provide a powerful learning framework for learning models of spatially correlated and uncertain data.  Gaussian Process Regression provides a robust means of estimation and interpolation of elevation information that can handle incomplete sensor data effectively” (¶ 0068) where “uncertain data” and “incomplete sensor data” disclose “insufficient data that corresponds to the selected factor(s) of interest.”  Vasudevan also teaches “For sparse datasets such as the Kimberlite Mine dataset, GP-NN easily outperformed all the other interpolation methods” 
(¶ 0145) where GP-NN (Gaussian Processes Neural Network) discloses “a second machine-learning algorithm” and “the Kimberlite Mine dataset” discloses “geospatial data.”).  
	It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the system and method of relating the carbon sequestration models to CERCs as taught by Zimmerman by including the interpolative model as disclosed by Vasudevan in order to provide a method of interpolation that “effectively handles both uncertainty and incompleteness in a statistically sound way” (Vasudevan, ¶ 0164).  
 	Shteingart teaches:
	wherein compensating for the at least one geospatial data point having insufficient data further comprises training, with the system, the second machine-learning algorithm to compensate for the at least one geospatial data point having insufficient data, comprising: 
	(k) generating at least one second training set, each second training set comprising at least one matched pair of: 
	a sample complete dataset containing at least one geospatial data point, and 
	a sample incomplete dataset identical to the sample incomplete dataset except for removal of certain known information (Shteingart, fig 1, ¶ 0035:  Shteingart teaches a first data set where the “perturber 130 removes the feature from the first data set 155 to create the perturbed data set” (¶ 0035) thereby disclosing “a sample incomplete dataset identical to the sample incomplete dataset except for removal of certain known information” where the “first data set” reads on “a sample complete dataset”); 
	(1) refining the [interpolative] model of the second machine-learning algorithm on the basis of a second accuracy metric and the at least one second training set, wherein the [interpolative] model is provided with at least one sample incomplete dataset and the second accuracy metric is determined from a difference between a model-generated geospatial data point and the sample complete dataset (Shteingart, fig 1, ¶ 0038:  Shteingart teaches “the feature comparison module 140 identifies the feature or features in the perturbed data set that was changed and compares that feature with the original feature of the first data set 155” (¶ 0038) in order for the comparison module to “identify the amount of change” that occurred (¶ 0038) thereby disclosing “the second accuracy metric is determined from a difference between a model-generated geospatial data point and the sample complete dataset”); and 
	(m) accepting the [interpolative] model when the second accuracy metric reaches a second accuracy threshold (Shteingart teaches “The feature comparison module 140 may only store in the representation those features where the difference determined exceeds a particular threshold” (¶ 0040) where the representation is built such that “the impact of the feature on the results can be observed, reported and displayed” (¶ 0039) thereby disclosing the model being accepted “when the second accuracy metric reaches a second accuracy threshold”).  
	It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the system and method of relating the carbon sequestration models to CERCs as disclosed by Zimmerman by including generating a training 
	Vasudevan teaches: interpolative model (see above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bateman, U.S. 2016/0117774 A1, teaches a scoring system based on environment social and governance data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/D.R.K./Examiner, Art Unit 2865
                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865 
2/11/2022